IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED



JORGE MEDEROS-MORALES,

             Appellant,

v.                                                      Case No. 5D17-466

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 21, 2017

3.850 Appeal from the Circuit
Court for Putnam County,
Scott C. Dupont, Judge.

Jorge Mederos-Morales,
DeFuniak Springs, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      Appellant, Jorge Mederos-Morales, seeks review of a summary denial of his rule

3.850 motion, alleging ineffective assistance of counsel after he entered an open plea to

the offense of failure to register as a career offender. See Fla. R. Crim. P. 3.850. In his

motion, Appellant alleges that counsel was ineffective for allowing him to plead to the

offense because he does not meet some of the criteria of a "career offender" as set forth
in section 775.261(2)(a), Florida Statutes (2014). Appellant, however, failed to allege that

he did not meet the final criterion, designation as a prison releasee reoffender, which

would also make him a "career offender." As such, his motion is insufficient on its face.

We reverse and remand with instructions to strike Appellant's motion with leave to amend.

See Fla. R. Crim. P. 3.850(f)(2); see also Bhoj v. State, 172 So. 3d 564, 565 (Fla. 5th

DCA 2015).

       REVERSED and REMANDED.


COHEN, C.J., EVANDER and EISNAUGLE, JJ., concur.




                                             2